DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 February 2022 has been entered. Furthermore, this action is in response to the amendments filed  7 January 2022 for application 15/496906 filed on 25 April 2017.  All references in the IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 13, and 20, been amended to respectively include the following subject matter:
downloading, using the local execution component, contents of the generated solution snapshot, one or more artifacts and implementations of each function in the one or more functions, one or more descriptors of the one or more functions, and any combination thereof, 119326285v.1Date of Submission: January 7, 2022validating, using the local execution component, a configuration of each of the one or more functions; identifying, using the local execution component, one or more orchestration artifacts associated with the one or more validated functions and translating, using a depth-first traversal of the contents of the generated solution snapshot, the identified one or more orchestration artifacts into a representation of the one or more functions specific to the predetermined runtime environment; inserting, using the local execution component, one or more transformations of one or more inputs to the one or more functions; and executing, using the local execution component, based on the downloading, the validating, the identifying, and the inserting, the deployed solution in the runtime environment.
The closest prior art of Andreas Schraitle (“Provisioning of Customizable Pattern-based Software Artifacts into Cloud Environments”, Institute of Architecture of Application Systems, University of Stuttgart, Stuttgart, Germany, 6 September 2013, pp. 1-111), Bernat Ribes Garcia (“OpenDaylight SDN controller platform”, Escola Tecnica d’Enginyeria de Telecomunicacio de Barcelona, Universitat Politecnica de Catalunya, Barcelona, October 2015, pp. 1-170), and Salatino et al. (“Mastering JBoss Drools 6”, Packt Publishing Open Source, Birmingham, 31 March 2016, pp. 1-308) do not fairly teach or suggest the above limitations as recited in  independent claims 1, 13, and 20: 
Specifically, Andreas Schraitle teaches deployment of instantiated pattern implementations (snapshots) into provisioned local runtime environments using instantiated (downloaded) patterns and associated functions/artifacts (from a pattern template catalogue in which archetypes characterize variability points in a variability graph/DAG) in which this deployment transfers the pattern-based artifacts to the runtime environment. Although Schraitle teaches a local execution component (Maven-based framework which builds/compiles the binaries with authentication/validation of the pattern-based project according to a traversal of the project), he does not specifically teach the validation of a configuration of each function, the identification of orchestration artifacts, and the insertion of transformations (during deployment), and therefore does not specifically teach    119326285v.1Date of Submission: January 7, 2022”identifying, using the local execution component, one or more orchestration artifacts associated with the one or more validated functions and translating, using a depth-first traversal of the contents of the generated solution snapshot, the identified one or more orchestration artifacts into a representation of the one or more functions specific to the predetermined runtime environment; inserting, using the local execution component, one or more transformations of one or more inputs to the one or more functions; and executing, using the local execution component, based on the downloading, the validating, the identifying, and the inserting, the deployed solution in the runtime environment.”
  Bernat Ribes Garcia teaches the deployment of instantiated modules (which form an executable solution snapshot) into a run time environment in which includes a (local) configuration and validation process that includes config artifacts, the resolution of dependencies (dependency tree), and insertion of modules according to a config modules hierarchy.  However, Garcia does not specifically teach the validation of a configuration of each function, the identification of orchestration artifacts, and the insertion of transformations (during deployment), and therefore does not specifically teach   119326285v.1Date of Submission: January 7, 2022”identifying, using the local execution component, one or more orchestration artifacts associated with the one or more validated functions and translating, using a depth-first traversal of the contents of the generated solution snapshot, the identified one or more orchestration artifacts into a representation of the one or more functions specific to the predetermined runtime environment; inserting, using the local execution component, one or more transformations of one or more inputs to the one or more functions; and executing, using the local execution component, based on the downloading, the validating, the identifying, and the inserting, the deployed solution in the runtime environment.”
 Salatino teach the deployment of instantiated pattern implementations (snapshots) into local runtime environments using instantiated patterns and associated functions/artifacts using a Drools engine/local execution component to orchestrate the compilation in which the compilation/build makes use of artifacts which specify that engine, in which that artifact contains algorithms that translate rules written in different resources (domains) to executable rules, teaches deployment of instantiated pattern implementations (snapshots) into provisioned local runtime environments using instantiated (downloaded) patterns and associated functions/artifacts (from a pattern template catalogue in which archetypes characterize variability points in a variability graph/DAG) in which this deployment transfers the pattern-based artifacts to the runtime environment    deployment of instantiated pattern implementations (snapshots) into provisioned local runtime environments using instantiated (downloaded) patterns and associated functions/artifacts (from a pattern template catalogue in which archetypes characterize variability points in a variability graph/DAG) in which this deployment transfers the pattern-based artifacts to the runtime environment. However, Salatino et al. do not specifically teach the validation of a configuration of each function, the identification of “orchestration artifacts,” and the insertion of transformations (during deployment), and therefore does not specifically teach    119326285v.1Date of Submission: January 7, 2022”identifying, using the local execution component, one or more orchestration artifacts associated with the one or more validated functions and translating, using a depth-first traversal of the contents of the generated solution snapshot, the identified one or more orchestration artifacts into a representation of the one or more functions specific to the predetermined runtime environment; inserting, using the local execution component, one or more transformations of one or more inputs to the one or more functions; and executing, using the local execution component, based on the downloading, the validating, the identifying, and the inserting, the deployed solution in the runtime environment.”
The rejections under 35 USC 112(b) have been withdrawn in light of the amendments.

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122